SUMMERS, V.C.J.,
concurring in part and dissenting in part, with whom SIMMS, J., joins.
¶ 1 The Court recognizes that the “six foot” rule does not apply to “the operation of any equipment traveling or moving upon fixed rails of any railroad company subject to the jurisdiction of the Interstate Commerce Commission and/or the Corporation Commission of the State of Oklahoma”. 63 O.S.1991 § 987(c).1 I respectfully dissent in part because the injury did occur in the operation of equipment traveling upon fixed rails of a railroad company subject to the regulatory jurisdiction of a federal agency and/or the Corporation Commission. The Legislature has recognized the regulatory powers of the Corporation Commission and the government of the United States, but the Court today fails to do so. The “six foot” rule in 63 O.S. § 982, does not apply because the Corporation Commission and a federal agency, as the Legislature has acknowledged, are the entities responsible .for creating rules for the safe operation of railroad equipment upon feed rails.
¶ 2 The Corporation Commission has devoted an entire chapter of the Oklahoma Administrative Code (O.A.C.) to railroad safety standards. O.A.C. 165, Ch. 32 (1996). A provision there states that “This Chapter is intended to provide safety standards for railroads within the State of Oklahoma.” O.A.C. 165:31-l-l(c) (1996). A subchapter of Chapter 32 is titled “Track Clearances” and the Commission therein regulates horizontal track clearances. See O.A.C. 165:32-5-1 through 165:32-5-3 (1996), where the Commission incorporates the American Railway Engineering Association Manual, and exempts certain structures. The Commission also regulates the railroad crossing signal safety system. O.A.C. 165: ■ 32, subch. 3 (1996).
*326¶3 The Corporation Commission has incorporated by reference and adopted “all of the provisions for railroad workplace safety as published and promulgated by the U.S. Department of Transportation, Federal Railroad Administration in 49 C.F.R. Part 214, Sections 214.1 through 214.117, and as later amended.” O.A.C. 165:32-7-1 (1996). The Commission has also adopted and incorporated by reference “all of the provisions for track safety standards as published and promulgated by the U.S. Department of Transportation, Federal Railroad Administration in 49 C.F.R. Part 213, Sections 213.1 through 213.241, and as later amended.” O.A.C. 165:32-9-l.2 What about federal authority regulating the operation of railroad equipment?
¶ 4 Congress has power to regulate the safety of railroad operations and maintenance in this State. See, e.g., Norfolk & Western Ry. v. Hiles, 516 U.S. 400, 116 S.Ct. 890, 134 L.Ed.2d 34 (1996), where the Court discussed the Safety Appliance Act.3 The Interstate Commerce Commission was initially granted the power to promulgate railroad safety regulations. This power was later transferred to the Federal Railroad Administration of the Department of Transportation. Vaillancourt v. Illinois Central. R.R., 791 F.Supp. 734, 738 (N.D.Ill.1992); Taluzek v. Illinois Central Gulf Railroad Company, 255 Ill.App.3d 72, 626 N.E.2d 1367, 1374, 193 Ill.Dec. 816 (1993).4 In other words, the jurisdiction once exercised by the Interstate Commerce Commission, the specific federal agency stated in 63 O.S.1991 § 987(c), was transferred to a different federal agency after § 987 was enacted in 1963.
¶ 5 This railroad car was stationary. The statutory exception to the “six foot” rule does not just say “moving”; it says “traveling or moving.” § 987(c). .Courts have long recognized that a stationary railroad car or train is nonetheless “traveling” in interstate commerce, and therefore subject to federal regulation. St. Louis-San Francisco R. Co. v. Public Serv. Commission, 261 U.S. 369, 43 S.Ct. 380, 67 L.Ed. 701 (1923), (requiring trains to stop was a burden on interstate commerce). See also Southern Ry. v. United States, 222 U.S. 20, 32 S.Ct. 2, 56 L.Ed. 72 (1911), where the Court upheld federal safety provisions applied to railroad cars traveling intrastate on a railroad line that was a highway of interstate commerce.
¶ 6 This approach is consistent with those opinions where the term “traveling” has been used to encompass not only the actual movement of a person or thing from one location to another, but also the stopping during that movement. See, e.g., Frischhertz Electric Co. Inc. v. State Farm Mutual Auto. Ins. Co., 357 So.2d 1323, 1325 (La.App.1978), (although electric company truck was stopped the truck was traveling to work and required to display red flag on rear of vehicle); Wershba v. City of Lynn, 324 Mass. 327, 86 N.E.2d 511, 513 (1949), (a person using a highway for travel is a traveler although that person has stopped momentarily for some other purpose); Teche Lines v. Danforth, 195 Miss. 226, 12 So.2d 784, 787 (Miss.1943), (the right to travel includes the right to stop on the way); Hardy v. Town of Keene, 52 N.H. 370, 377 (1872), (a statute giving a person a cause of action when injured while traveling on a highway applies to those actually moving on the highway as well as those lingering or stopping a moment on the highway). This railroad car in our case today was traveling upon the fixed rails of a railroad company, and its use while stopped on the tracks was *327subject to regulation by either the Corporation Commission or the Federal Railroad Administration.
¶ 7 The injury here occurred while the railroad ears were parked beneath the electric transmission line. The placement of the cars beneath the electric transmission lines obviously involved the operation of railroad equipment. No authority has been cited that would strip from the Corporation Commission or the Federal Railroad Administration the authority to regulate the parking of a railroad grain ear underneath transmission lines when the car is designed so that its contents may be tested by a person standing on top of the car.
¶ 8 There is no doubt that the Commission and the Federal Railroad Administration have the power to protect the safety of a railroad employee testing grain in a railroad ear. I must conclude that the identical activity performed by a non-railroad employee using or operating the railroad car by testing grain is also an activity that may be regulated. The act of parking the railroad ears beneath the transmission lines involves the operation of railroad equipment subject to regulation. By statute the “six foot” rule does not apply to the operation of railroad equipment upon fixed rails when the railroad is subject to the regulation of the Corporation Commission or the Federal Railroad Administration. I must respectfully dissent in part from the opinion of the Court.5

. Effective January 1, 1996, the Interstate Commerce Commission was abolished and certain functions of the Commission were transferred to the Surface Transportation Board. See 49 U.S.C. §§ 701, 702 (1996).


.Laws, regulations, and orders related to railroad safety shall be nationally uniform to the extent practicable. 49 U.S.C. § 20106 (1996). However, a State may create a rule related to railroad safety when the rule (1) is necessary to eliminate or reduce an essentially local safety hazard; (2) is not incompatible with a law, regulation, or order of the United States Government; and (3) does not unreasonably burden interstate commerce. Id. The Commission's regulatory power is subservient to federal law. See O.A.C. 165:32 — 1—1(d) (1996), where the Commission states that to the extent federal authority preempts Commission regulation, the federal law will control.


. See Act of Mar. 2, 1893, 27 Stat. 531, recodi-fied, as amended, 49 U.S.C.A. § 20301 et seq. (Supp.1995).


. The Federal Railroad Administration enforces the federal safety statutes under delegation from the Secretary of Transportation. 49 C.F.R. Pt. 209, App. A.


. I note that the Court relies upon Ring v. Public Service Co. of Oklahoma, 1989 OK 84, 775 P.2d 1356. The reported version of that opinion shows in one place that I joined the dissent authored by Justice Wilson, while in a different part of that report I am shown as merely dissenting from the Court's opinion without joining the dissenting opinion. The latter is correct.